Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20,2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-8,10,16,17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 recites “each of the second LED element and the third LED element consists of a single light emitting layer”.  According to the MPEP 2111.03 II, ‘”[t]he transitional phrase consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948)’.  Looking at fig. 7 (below) of the current application, for example, each of the second and third LEDs 710 and 720 is more than a single layer.  The text of the current application teaches a single quantum well can be used for the LEDs (paragraph [0071] of PG Pub).  For the purpose of the current Office Action, claim 4 is understood to have a single quantum well for the second and third LEDs.

    PNG
    media_image1.png
    689
    701
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-9,13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (PG Pub 2021/0358388 A1), Hsieh (PG Pub 2013/0175553 A1), Lee (PG Pub 2017/0018679 A1), Jung et al (PG Pub 2016/0254414 A1), and Shen et al (PG Pub 2003/0010991 A1).
Regarding claim 4, Zhang teaches a display panel comprising: a plurality of LED elements (101-103, fig. 2); and a driving circuit (transistors under 101-103, fig. 2, paragraph [0040]) configured to drive the plurality of LED elements, wherein the plurality of LED elements comprises a first LED element (103), a second LED element (102) and a third LED element (101), wherein each pixel comprises a R sub-pixel (103, paragraph [0036]), a G sub-pixel (102, paragraph [0036]), and a B sub-pixel (101,paragraph [0036]), and wherein the first LED element corresponds to the R sub-pixel, the second LED element corresponds to the G sub-pixel, and the third LED element corresponds to the B sub-pixel (paragraph [0036]).
Zhang does not explicitly teach a plurality of pixels arranged in a matrix form.
Zhang teaches the invention pertains to display devices (paragraph [0001]).
It would have been obvious to the skilled in the art before the effective filing date of the invention to include a plurality of pixels arranged in a matrix form, and to make each of the plurality of pixels to comprise a R sub-pixel, a G sub-pixel, and a B sub-pixel, for the known benefit of displaying colorful images.
Zhang does not teach individual layers of the first LED element.
In the same field of endeavor, Hsieh teaches a light emitting diode (LED) element comprising: a first light emitting cell (11 or 13, fig. 2B) comprising a first light emitting layer (114 or 134); a tunnel junction layer (13) formed on the first light emitting cell; a second light emitting cell formed on the tunnel junction layer and comprising a second light emitting layer (134 or 114); a first electrode (117 or 136) electrically connected to the first light emitting cell; and a second electrode (136 or 117) electrically connected to the second light emitting cell, wherein the first light emitting cell is electrically connected to the second light emitting cell through the tunnel junction layer for the benefit of providing brighter LEDs by stacking (paragraph [0004]).
Zhang does not teach the LED element is a flip-chip type LED element.
In the same field of endeavor, Lee teaches an LED element is a flip-chip type LED element (fig. 4) in which the first electrode and the second electrode (50 and 60) are arranged toward a surface of the LED element opposite to a light emitting surface (top surface of 112f) of the LED element, for the benefit of reducing spaced required by the LED element (paragraph [0057]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the LED element a flip-chip type LED element in which the first electrode and the second electrode were arranged toward a surface of the LED element opposite to a light emitting surface of the LED element for the benefit of reducing spaced required by the LED element.  
Zhang does not explicitly show in the drawings that each of the second LED element and the third LED element comprises a single light emitting layer.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make each of the second LED element and the third LED element to comprise a single light emitting layer, for the known benefit of producing light.
Hsieh does not teach a reflective layer for reflecting light emitted from the first light emitting layer and the second light emitting layer toward a light emitting surface of the first LED element, the reflective 2layer formed on sidewalls of the first LED element and a surface of the first LED element opposite to the light emitting surface of the first LED element.
In the same field of endeavor, Jung teaches a reflective layer (140, fig. 2) for reflecting light emitted from a light emitting layer (124) toward a light emitting surface (surface of 110) of the first LED element, the reflective 2layer formed on sidewalls of the LED element and a surface of the LED element opposite to the light emitting surface of the first LED element, for the known benefit of increasing light extraction.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a reflective layer for reflecting light emitted from the first light emitting layer and the second light emitting layer toward a light emitting surface of the first LED element, the reflective 2layer formed on sidewalls of the first LED element and a surface of the first LED element opposite to the light emitting surface of the first LED element, for the known benefit of increasing light extraction.
Hsieh does not teach the second and the third LEDs to have a single light emitting layer (i.e. single quantum well).
In the same field of endeavor, Shen teaches different lighting patterns formed by single quantum wells (SQW, curves a-c, fig. 6, paragraph [0037]) and those formed by multiple quantum wells (MQW, the other curves).
It would have been obvious to the skilled in the art before the effective filing date of the invention to make each of the second and the third LEDs to have a single light emitting layer (i.e. single quantum well), or MQW, according to the lighting patterns, as well as power usage of the LEDs, light intensity, device size, desirable for a particular use.
Regarding claim 5, Hsieh teaches the display panel as claimed in claim 4, wherein the first light emitting layer and the second light emitting layer have matching band gap characteristics (emit same wavelength, paragraph [0022]).  
Regarding claim 6, it would have been obvious to make (see claims 3 and 19) the display panel as claimed in claim 5, wherein the matching band gap characteristics of the first light emitting layer and the second light emitting layer corresponded to a wavelength of red light.  
Regarding claim 7, Zhang does not teach wherein the first light emitting cell comprises the first light emitting layer, a first n-type semiconductor layer formed above or beneath the first light emitting layer, and a first p-type semiconductor layer formed on a surface 35of the first light emitting layer opposite to a surface of the first light emitting layer on which the first n-type semiconductor layer is formed, the second light emitting cell comprises the second light emitting layer, a second n-type semiconductor layer formed above or beneath the second light emitting layer, and a second p-type semiconductor layer formed on a surface of the second light emitting layer opposite to a surface of the second light emitting layer on which the second n-type semiconductor layer is formed.
Hsieh teaches a method of manufacturing an LED element, comprising: sequentially stacking a first n-type semiconductor layer (113, paragraph [0021]), a first light emitting layer (114), and a first p-type semiconductor layer (115); stacking a tunnel junction layer (12) on a surface of the first p-type semiconductor layer opposite to the first light emitting layer; stacking a second n-type semiconductor layer, a second light emitting layer, and a second p-type semiconductor layer (13) on a surface of the tunnel junction layer opposite the first p-type semiconductor layer; and forming a first electrode and a second electrode (117/136), the first electrode and the second electrode being electrically connected to the first n-type semiconductor layer and the second p-type semiconductor layer, respectively (fig. 2B).  
Though Hsieh does not explicitly teach sequentially stacking (stacking the layers in the order listed) the second n-type semiconductor layer, the second light emitting layer, and the second p-type semiconductor layer on a surface of the tunnel junction layer, it would have been obvious to the skilled in the art before the effective filing date of the invention to sequentially stack the second n-type semiconductor layer, the second light emitting layer, and the second p-type semiconductor layer on a surface of the tunnel junction layer for the known benefit of turning on both LEDs 11 and 13 for forward bias is applied to the device in fig. 2B by connecting LEDs 11 and 13 in series (i.e. by making 113/115/133/135 n/p/n/p layers).
Hsieh does not teach where the light emitting surface of the LED element is.
In the same field of endeavor, Lee teaches forming a first electrode and a second electrode (50/60, fig. 4) at a location removed from a light emitting surface of the LED element (surface of 112f, toward which light is reflected by reflective layer 480, paragraph [0053]), for the benefit of reducing size of the device by making the device a flip chip (paragraph [0057]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to form the first electrode and the second electrode at a location removed from a light emitting surface of the LED element, for the benefit of reducing size of the device by making the device a flip chip.  
Though Hsieh does not explicitly the first n-type semiconductor layer or the first p-type semiconductor layer that is formed above the first light emitting layer, the second light emitting layer, the second n-type semiconductor layer, and the second p-type semiconductor layer transmit light emitted by the first light emitting layer and the second light emitting layer, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the layers indicated to transmit light emitted by the first light emitting layer and the second light emitting layer, for the known benefit of allowing light to be extracted and, thus, increases the brightness of the light emitting device.
Regarding claim 8, Lee teaches forming a contact hole (“O”, fig. 4) through the first n-type semiconductor layer, the first light emitting layer, the first p-type semiconductor layer, the tunnel junction layer (412a/112e2/412b), the second n-type semiconductor layer, the second light emitting layer, and a part of the second p-type semiconductor layer (412b/112e1/412a): and forming an insulating layer (450) on a surface of the contact hole, and wherein the second electrode (12) is electrically connected to the second p-type semiconductor layer through the contact hole.
Regarding claim 9, Lee teaches wherein the first LED element further comprises a reflective layer (480, fig. 4) formed to reflect light emitted from the first light emitting layer and the second light emitting layer toward the light emitting surface of the first LED element, for the known benefit of increasing light extraction and, thus, increases the brightness of the light emitting device.
Regarding claim 13, Zhang in view of Hsieh and Lee teaches the display panel as claimed in claim 12, wherein at least one of the R sub-pixel (see claim 4), the G sub-pixel, or the B sub-pixel corresponds to the first LED element.  
Regarding claim 17, Zhang teaches the display panel as claimed in claim 4, wherein each of the plurality of LED elements is a micro LED element (paragraph [0035]).  


Claims 4,10,13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (PG Pub 2016/0372514 A1), Choi (PG Pub 2017/0352780 A1), Lee (PG Pub 2017/0018679 A1), Jung et al (PG Pub 2016/0254414 A1), and Shen et al (PG Pub 2003/0010991 A1).
Regarding claim 4, Chang teaches a display panel comprising: a plurality of LED elements (120-140, fig. 4); a plurality of pixels arranged in a matrix form (100, fig. 3), and a driving circuit (T1 to T3) configured to drive the plurality of LED elements, wherein the plurality of LED elements comprises a first LED element (120), a second LED element (100G) and a third LED element (100B), wherein the first LED element comprising a first light emitting layer (122), wherein each of the second LED element and the third LED element comprises a single light emitting layer (122 in 103 and 140, paragraph [0037], fig. 4), wherein each of the plurality of pixels comprises a R sub-pixel, a G sub-pixel, and a B sub-pixel (paragraphs [0030][0037] and fig. 3), and wherein the first LED element corresponds to the R sub-pixel, the second LED element corresponds to the G sub-pixel, and the third LED element corresponds to the B sub-pixel (figs. 3 and 4, paragraphs [0030][0037]).
Chang does not teach individual layers of the first LED element as claimed.
In the same field of endeavor, Choi teaches the first LED element comprises; a first light emitting cell (fig. 8) comprising a first light emitting layer (60, paragraph [0072]); a first tunnel junction layer (72, paragraphs [0062][0064]) formed above the first light emitting cell; a second light emitting cell formed on a surface of the first tunnel junction layer opposite to the first light emitting cell, the second light emitting cell comprising a second light emitting layer (64, paragraph [0072]); a first electrode (80) electrically connected to the first light emitting cell; and a second electrode (82) electrically connected to the second light emitting cell, the first light emitting cell is electrically connected to the second light emitting cell through the first tunnel junction layer, for the benefit of reducing heat generation by lowering surplus voltage (paragraph [0009]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first LED element comprises; a first light emitting cell comprising a first light emitting layer; a first tunnel junction layer formed above the first light emitting cell; a second light emitting cell formed on a surface of the first tunnel junction layer opposite to the first light emitting cell, the second light emitting cell comprising a second light emitting layer; a first electrode electrically connected to the first light emitting cell; and a second electrode electrically connected to the second light emitting cell, the first light emitting cell is electrically connected to the second light emitting cell through the first tunnel junction layer, for the benefit of reducing heat generation by lowering surplus voltage.
Chang does not teach the first LED element is a flip-chip type LED element
Lee teaches the first LED element is a flip-chip type LED element (fig. 4) in which the first electrode and the second electrode are arranged toward a surface of the first LED element opposite to a light emitting surface of the first LED element (top surface of 112f) of the LED element, for the benefit of reducing spaced required by the LED element (paragraph [0057]).  
   Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first LED element a flip-chip type LED element in which the first electrode and the second electrode were arranged toward a surface of the LED element opposite to a light emitting surface of the LED element for the benefit of reducing spaced required by the LED element.  
Chang does not teach a reflective layer for reflecting light emitted from the first light emitting layer and the second light emitting layer toward a light emitting surface of the first LED element, the reflective 2layer formed on sidewalls of the first LED element and a surface of the first LED element opposite to the light emitting surface of the first LED element.
In the same field of endeavor, Jung teaches a reflective layer (140, fig. 2) for reflecting light emitted from a light emitting layer (124) toward a light emitting surface (surface of 110) of the first LED element, the reflective 2layer formed on sidewalls of the LED element and a surface of the LED element opposite to the light emitting surface of the first LED element, for the known benefit of increasing light extraction.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a reflective layer for reflecting light emitted from the first light emitting layer and the second light emitting layer toward a light emitting surface of the first LED element, the reflective 2layer formed on sidewalls of the first LED element and a surface of the first LED element opposite to the light emitting surface of the first LED element, for the known benefit of increasing light extraction.
Chang does not teach the second and the third LEDs to have a single light emitting layer (i.e. single quantum well).
In the same field of endeavor, Shen teaches different lighting patterns formed by single quantum wells (SQW, curves a-c, fig. 6, paragraph [0037]) and those formed by multiple quantum wells (MQW, the other curves).
It would have been obvious to the skilled in the art before the effective filing date of the invention to make each of the second and the third LEDs to have a single light emitting layer (i.e. single quantum well), or MQW, according to the lighting patterns, as well as power usage of the LEDs, light intensity, device size, desirable for a particular use.
Regarding claim 10, Choi teaches a third light emitting cell formed between the first light emitting cell and the first tunnel junction layer, the third light emitting cell comprising a third light emitting layer (62, fig. 8, paragraph [0072]); and a second tunnel junction layer (70, paragraphs [0062][0064]) formed between the first light emitting cell and the third light emitting cell.  
Regarding claim 13, Chang in view of Choi and Lee teaches the display panel as claimed in claim 12, wherein at least one of the R sub-pixel (see claim 4), the G sub-pixel, or the B sub-pixel corresponds to the first LED element. 
Regarding claim 16, Chang teaches the display panel as claimed in claim 13, wherein the light emitting surface of the first LED element and a light emitting surface of the second LED element are formed to have a corresponding height (fig. 4).  

Response to Arguments
Applicant's arguments filed July 20, 2022 have been fully considered but they are not persuasive. See rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899